JUSTICE TRAPP, concurring in part and dissenting in part: I concur in the affirmance of the termination of the guardianship and in the statement of the burden of proof, but I must dissent from the reasoning of the majority and from the arguable inferences that follow. A statement of standards for judicial termination of a guardianship under the Probate Act of 1975 (111. Rev. Stat. 1979, ch. 110xk, par. 1 — 1 et seq.) should not ignore the statutory mandate of section 11 — 7, which provides: “If both parents of a minor are living and are competent to transact their own business and are fit persons, they are entitled to the custody of the person of the minor and the direction of his education. If one parent is dead and the surviving parent is competent to transact his own business and is a fit person, he is similarly entitled.” 111. Rev. Stat. 1979, ch. lKP/a, par. 11-7. The custodial provisions of the guardianship greatly restrict, if they do not effectively terminate, parental rights of the mother. This is particularly so if one, as the majority does here, adopts the conclusion that termination of custodial guardianship under the Probate Act of 1975 requires a showing of a change of circumstances. The statute itself suffices to establish the “good cause” to terminate the guardianship where the parent who requests termination has not been found to be unfit, and where there are no testamentary or other property interests which require particular attention. The terms of section 11 — 7 of the Probate Act of 1975 concerning custody are consistent with the terms of section 1 of the Adoption Act (111. Rev. Stat. 1979, ch. 40, par. 1501) and the Juvenile Court Act (111. Rev. Stat. 1979, ch. 37, par. 701 — 1 et seq.). For purposes of adoption, section 8 of the Act (111. Rev. Stat. 1979, ch. 40, par. 1510) requires the consent of the natural parent unless that parent has been found to be an unfit person as defined by statute. To remove custody or guardianship from the natural parent under the Juvenile Court Act, section 5 — 7 requires the judicial finding that the natural parents “are unfit or are unable, for some reason other than financial circumstances alone, to care for, protect ***.” 111. Rev. Stat. 1979, ch. 37, par. 705 — 7. The provision of the three statutory schemes for custody or guardianship retain the keystone that the natural parent be found to be unfit to have custody. In these probate proceedings, there is no finding that the natural mother is unfit. In such light, I must disagree with the majority view that the Probate Act of 1975 states no standard for judicial termination of a guardianship and concludes that it is necessary to follow the language of a series of cases where guardianship under the Probate Act of 1975 was not in focus. Thus, In re Custody of Townsend (1981), 86 Ill. 2d 502, 427 N.E.2d 1231, worked from the presumption of the superior right of a natural parent as distinguished from the statutory right to custody in a parent who was fit. I can find no valid reason to treat the statutory provision for parental custody under the Probate Act of 1975 in a different way than the comparable provisions of the Adoption Act and the Juvenile Court Act. See concurring opinion of Justices Klingbiel, Schafer and House in Giacopelli v. Florence Crittenton Home (1959), 16 Ill. 2d 556, 158 N.E.2d 613.